OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously modified, as a matter of law, by reducing the amount of restitution to $1,605 and, as so modified, affirmed.
The amount of restitution must be based upon findings of the sums actually due with appropriate allowances made for offsets or other factors which could properly reduce the total amount (People v Thigpen, 60 AD2d 860). In the instant case, taking into account the services actually received by the complainant, the amount of restitution should be modified as above indicated.
We have considered the other issues raised on appeal and find them to be without merit.
Geiler, J. P., DiPaola and Widlitz, JJ., concur.